Bunn, C. J., concurred: The deposition of Bud Lindsey, a witness on behalf of the defendant, was taken while he was confined in the Pulaski county jail awaiting trial on some charge disconnected from the crime involved in this case. In his deposition, and on cross-examination by the state, and in answer to a question touching the subject, he answered that he had once been-convicted of grand larceny. In what court or when he did not state. On the trial of this case, the defendant offered to introduce said deposition of Bud Lindsey, but on motion of the state the same was excluded, on the ground that in it the witness had shown himself to be incompetent by admitting that he had previously been convicted of a felony and an infamous crime under the common law. Section 2916, Sand. & H. Dig., reads as follows: “The following persons shalL be incompetent to testify: “First. Persons convicted of a capital offense, or of perjury, subornation of perjury, burglary, robbery, larceny, receiving stolen goods, forgery or counterfeiting, except by consent of parties.” But this statute only applies to witnesses in civil cases, the common-law rule still applying to criminal cases, except when modified or changed by subsequent statutes. A pardon by the governor removes the common-law disability, but the credibility of such witnesses may still be affected by the conviction. Werner v. State, 44 Ark. 122; Ransom v. State, 49 Ark. 176. The question of the competency of a witness is one addressed to the court, and not to the jury, for it is a question of law arising upon a showing of facts. The courts have prescribed certain rules, that is, have fixed upon certain testimony as necessary to a correct determination of the question of competency of a witness when it is called in question by the objection that he has been convicted of an infamous crime. The record of the conviction should be produced before the court, and then such other testimony as may be necessary to identify the witness with the former conviction, and also to show that he has not been pardoned and relieved of the disabilities of such conviction. Of course, the latter is dehors the record. But all this is a matter of law for the court to determine, and the jury is not clothed with the power to exclude testimony or determine the question of the competency or incompetency of a witness. It is unnecessary to go into the inquiry as to when the competency of a witness should be raised. Let it suffice to say that the question should be raised before the examination in chief, if the incompetency be known to the party seeking to avail himself of it, and at least as soon as he conies to that knowledge. Alt these details of procedure but go to settle the question that it is a question of law for the court, if indeed there can be any question about it. If the record cannot be procured in proper time, not being accessible, then secondary evidence will doubtless answer the purpose. The rule that the best evidence accessible must be produced applies to this as well as to all other cases in judicial procedure, unless where that rule is modified by statute. Section 2959 of Sand. & H. Dig. reads as follows, to-wit: “A witness may be impeached by the party against whom he is produced, by contradictory eiddence, by showing that he has made statements different from his present testimony, or by evidence that his general reputation, for truth or immorality, renders him unworthy of belief, but not by evidence of particular wrongful acts, except that it may be shown, by the examination of a witness, or record of a judgment, that he had been convicted of a felony.” The very language of this statute shows that the question of impeachment is one for the jury to determine. Indeed, the impeachment of a witness is purely a matter of evidence always, and one therefore for the consideration of the jury, as other evidence in the trial, and the jury are permitted to believe it or not, or as much of it as to them seems proper. Where, however, a party is a witness for himself, and testifies to facts rendering him incompetent against his interest, the court will then, and upon that showing, hold him as a matter of law as being incompetent. It comes then in the way of an admission. This may frequently occur in civil eases, where one is bound by his admissions against interest. It is difficult to conceive of an exceptional case of the kind in criminal procedure, however, where admission and confirmation are not possessed of the same force and effect in criminal as in civil cases, and are therefore never conclusive. The evidence adduced under the statute last quoted, regulating the procedure looking to the impeachment of witnesses, which, though found only in our civil code, may be applied to criminal cases, as it fixes a rule not materially different from the common-law rule governing the impeachment of a witness, is addressed to the jury as to the credibility of the witness. In many, and perhaps a large majority, of the states of the Union the rule of exclusion by the court — the common-law rule — has been abolished, and' the question is one for the jury only, and this is just what our impeaching statute means, except that it does not repeal the rule as to exclusion for ineompetency. Did we hold that the impeaching section of our statute was intended as a substitute on the subject for all former rules, in criminal as rvell as civil practice, then it would still follow, and with greater emphasis even, that the evidence should riot have been excluded for incompetency. Entertaining these views on the subject, I think that it was error in the trial court to exclude the deposition, as the evidence therein detailed might have affected the conclusion of the jury as to the degree of the homicide.